An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

SUBDIVISION OF THE STATE OF 5"

NEVADA; AND WELLNESS
CONNECTION OF NEVADA, LLC, A
N EVADA LIMITED LIABILITY

COMPANY,
Res ancients.

ORDER DI SMI SSI N G APPEAL

Pursuant to the stipulation Of the parties, and cause

DEPUTY CLERK

HENDERSON ORGANIC REMEDIES, I NR 67852
LLO, A NEVADA LIMITED LIABILITY I
COMPANY,
Appellant, [

vs. 3
THE STATE OF NEVADA
DEPARTMENT OF HEALTH AND ‘ F! L E D
HUMAN SERWOES; CITY OF | my 1 g 2015
HENDERSON, A MUNICIPAL
CORPORATION AND POLITICAL I Aawgézﬁéé'éﬁéméa’m

appearing, this» appeal is dismissed. NRAP 412(k)).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRAOIE K. 1,1an 3
BY: 2 g 

cc: Hon. Ronald J. Israel, Diatrict J L1ng
Smith 83 Shapiro, LLC
Henderson City Attorney
Jolley Urga Wirth WOOdbury & Little
Attorney GeneralfLas Vegas
Eighth District Court Clerk

SUPREME COURT
(3?
NEVAEM

 

: CLERK‘S ORDER

l—h—V  W —»——————————— lS‘fSl-LELL I